OPINION
PER CURIAM.
Appellant was convicted by a jury for burglary of a building, and the trial court assessed punishment, enhanced by a prior conviction, at twenty years confinement. The conviction was affirmed. Gonzales v. State, 766 S.W.2d 395 (Tex.App.-Austin 1989). Appellant filed a petition for discretionary review raising one ground for review.
We have considered the issues raised and find that the Court of Appeals reached the correct result. The petition for discretionary review will be refused. As is true in every case where this Court refuses a petition for discretionary review, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, appellant’s petition for discretionary review is refused.